


EXHIBIT 10.1







To______________




 ____, 2012




It is the desire of Entest Biomedical, Inc. (the “Company”) to reward your
services on behalf of the Company through the issuance of _________ common
shares of the Company as a Bonus (“Bonus Shares”).




These Bonus Shares are issued pursuant to the following terms and conditions:




The Bonus Shares shall be issued in certificate form in your name




By taking possession of the Bonus Shares, you agree that you will not offer to
sell, sell, transfer, pledge or otherwise dispose of the Bonus Shares prior to
April 2, 2017 (“Restricted Period”).




FOR EMPLOYEES: You also agree that in the event that, prior to the expiration of
the Restricted Period,   you voluntarily cease to be employed at the Company or
are terminated for cause the Bonus Shares shall be forfeited.




FOR CONSULTANTS: You also agree that in the event that, prior to the expiration
of the Restricted Period,   you decline to provide if requested to provide, or
are unable to provide if requested to provide,  consulting services to the
Company of a nature that have been  customarily  provided by you to the Company
the Bonus Shares shall be forfeited.




You have been made aware that the Bonus Shares have not been registered under
the Securities Law of 1933, as amended, or the Securities Laws of any State.




The Bonus Shares shall be issued with the following restrictive legend:




THESE SECURITIES MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF PRIOR TO APRIL 2, 2017 (“RESTRICTION PERIOD”).




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND , SUBSEQUENT TO THE
RESTRICTION PERIOD, MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT OR SUCH LAWS  AND, IF REQUESTED BY THE
COMPANY, UPON DELIVERY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT THE PROPOSED TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.




You are informed that stop transfer instructions shall be given to the Company’s
transfer agent to assure compliance with the foregoing restrictions




_________________

David Koos,

Chairman and CEO




Accepted By:_________________






